DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:	
Parent Data
17883433, filed 08/08/2022 is a continuation of 17200662, filed 03/12/2021, now U.S. Patent #11435964 
claims foreign priority to 2020-045742, filed 03/16/2020 
claims foreign priority to 2020-056557, filed 03/26/2020 
claims foreign priority to 2020-087708, filed 05/19/2020 
claims foreign priority to 2020-101025, filed 06/10/2020 
claims foreign priority to 2020-123116, filed 07/17/2020
Information Disclosure Statements
Applicant has no Information Disclosure Statements (IDS) on file.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 13 and 14 of prior U.S. Patent No. 11435964. This is a statutory double patenting rejection.

The following chart illustrates how claim 1 of the instant application compare with the claims 1, 13 and 14 of the US PAT. No. 11435964.
Instant Application: 17883433
US PAT NO. 11435964
1. An information processing method for an information processing apparatus, wherein the information processing apparatus is to communicate with an image forming apparatus having an image forming unit arranged to form an image on a sheet, and having first and second sheet output sections, each configured to receive output of the sheet having the image formed on the sheet, wherein, when conveyed along a first sheet output conveying path, the sheet is output to the first sheet output section so that the image faces downward and, when conveyed along a second sheet output conveying path, the sheet is output to the second sheet output section so that the image faces upward, and wherein the second sheet output section is capable of being switched between a close position to serve as a guiding portion arranged to guide the sheet to the first sheet output section, and an open position to serve as a sheet output section arranged not to guide the sheet to the first sheet output section but to be capable of stacking the sheet, the information processing method comprising: inputting a type of sheet; acquiring information indicating whether the second sheet output section is in an open state or in a closed state; transmitting image information to the image forming apparatus; and outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.

1. An information processing method for an information processing apparatus, wherein the information processing apparatus is to communicate with an image forming apparatus having an image forming unit arranged to form an image on a sheet, and having first and second sheet output sections, each configured to receive output of the sheet having the image formed on the sheet, wherein, when conveyed along a first sheet output conveying path, the sheet is output to the first sheet output section so that the image faces downward and, when conveyed along a second sheet output conveying path, the sheet is output to the second sheet output section so that the image faces upward, and wherein the second sheet output section is capable of being switched between a close position to serve as a guiding portion arranged to guide the sheet to the first sheet output section, and an open position to serve as a sheet output section arranged not to guide the sheet to the first sheet output section but to be capable of stacking the sheet, the information processing method comprising: inputting a type of sheet; acquiring information indicating whether the second sheet output section is in an open state or in a closed state; transmitting image information to the image forming apparatus; and outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.

13. (Original) A non-transitory computer-readable storage medium storing a program to cause a computer to perform an information processing method for an information processing apparatus, wherein the information processing apparatus is to communicate with an image forming apparatus having an image forming unit arranged to form an image on a sheet, and having first and second sheet output sections, each configured to receive output of the sheet having the image formed on the sheet, wherein, when conveyed along a first sheet output conveying path, the sheet is output to the first sheet output section so that the image faces downward and, when conveyed along a second sheet output conveying path, the sheet is output to the second sheet output section so that the image faces upward, and wherein the second sheet output section is capable of being switched between a close position to serve as a guiding portion arranged to guide the sheet to the first sheet output section, and an open position to serve as a sheet output section arranged not to guide the sheet to the first sheet output section but to be capable of stacking the sheet, the information processing method comprising: inputting a type of sheet; acquiring information indicating whether the second sheet output section is in an open state or in a closed state; transmitting image information to the image forming apparatus; and outputting a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, outputting includes outputting a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.

14. (Original) An information processing apparatus to communicate with an image forming apparatus having an image forming unit arranged to form an image on a sheet, and having first and second sheet output sections, each configured to receive output of the sheet having the image formed on the sheet, wherein, when conveyed along a first sheet output conveying path, the sheet is output to the first sheet output section so that the image faces downward and, when conveyed along a second sheet output conveying path, the sheet is output to the second sheet output section so that the image faces upward, and wherein the second sheet output section is capable of being switched between a close position to serve as a guiding portion arranged to guide the sheet to the first sheet output section, and an open position to serve as a sheet output section arranged not to guide the sheet to the first sheet output section but to be capable of stacking the sheet, the information processing apparatus comprising: an input unit configured to input a type of sheet; an acquisition unit configured to acquire information indicating whether the second sheet output section is in an open state or in a closed state; a transmission unit configured to transmit image information to the image forming apparatus; and an output unit configured to output a message, wherein, when the input type of sheet is a sheet recommended to be output to the second sheet output section and the acquired information indicates that the second sheet output section is in the closed state, the output unit outputs a message to prompt to switch the second sheet output section into the open position before the image information is transmitted to the image forming apparatus.






From the chart above, it is very clear that claim 1 of the instant application 17883433 is the same as the claims 1,13 and 14 of the US PAT. No. 11435964.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677